Citation Nr: 1014875	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  06-30 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disorder to include as secondary to service connected 
disability. 

2.  Entitlement to compensable evaluation for a low back 
disorder prior to August 18, 2009, and to an increased 
evaluation beyond 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The Veteran (appellant) served on active duty from September 
1968 to September 1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

In April 2009, the Board remanded the issues of entitlement 
to service connection for a cardiovascular disorder to 
include as secondary to service connected disability, 
entitlement to service connection for peripheral neuropathy 
of the lower extremities, and entitlement to compensable 
evaluation for a low back disorder for further development.  
While the case was in remand status, the RO granted service 
connection for peripheral neuropathy of the lower extremities 
as secondary to service-connected diabetes mellitus, and that 
issue is no longer before the Board.  Also while the case was 
in remand status, the Veteran was granted a 10 percent 
evaluation for his low back disorder effective from August 
18, 2009.  This was not a full grant of the benefit sought on 
appeal and thus the Veteran's claim for a low back disorder 
remains in appellate status.  See AB v. Brown, 6 Vet. App. 
35, 39 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record 


upon which to decide the Veteran's claim so that he is 
afforded every possible consideration.  

Initially, the Board notes that while the Veteran was sent 
VCAA notice for his increased evaluation claim in January 
2005, his claim for service connection was received in March 
2005, and no VCCA letter was sent to him regarding that 
claim.  Therefore, the Board finds that a remand is necessary 
to provide the Veteran with notice of the VCAA in regards to 
his claim for secondary service connection for a 
cardiovascular disorder.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2009).

Next, The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is obligated by law to ensure 
that the RO complies with its directives; and where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  As noted above, 
the Board remanded this claim in April 2009.  At that time, 
the Board determined that the Veteran should undergo an 
examination of the lower back because the prior VA 
examination in 2005 was silent as to whether the Veteran had 
degenerative disc disease and because it was unclear from the 
comments provided as to whether there is any limitation due 
to weakness, fatigability, incoordination, or flare-ups with 
respect to lower back in accordance with DeLuca v. Brown, 8 
Vet. App. 202 (1995) as well as because the examiner also did 
not comment on whether there were any effects of the 
disabilities upon ordinary use.

In the Board's remand, it was mandated that the Veteran 
should undergo a VA examination by an orthopedist and 
neurologist in order to determine the nature and severity of 
his lower back disability.  Among other things, the examiners 
were to determine whether the lower back exhibits weakened 
movement, excess fatigability, or incoordination, and, if 
feasible, these determinations should be expressed in terms 
of the degree of additional range of motion lost or favorable 
or unfavorable ankylosis due to any weakened movement, excess 
fatigability, or incoordination.  


The examiners were also asked to express an opinion as to the 
degree to which pain could significantly limit functional 
ability during flare-ups or on use.

If the neurologist and orthopedist determined that the 
Veteran is now suffering intervertebral disc syndrome of the 
lumbar segment of the spine, the examiners were to discuss 
the total duration of any incapacitating episodes (number of 
days) in the past twelve (12) months, as well as comment on 
any related chronic orthopedic or neurological 
manifestations.  

As to the cardiovascular disorder, the record indicated that 
a VA caregiver noted that the Veteran's cardiovascular 
complications were directly due to his service-connected 
diabetes mellitus, but that a VA cardiology exam in August 
2005 reported that the Veteran's cardiac condition was not 
caused by or the result of his diabetes mellitus.  The Board 
determined that another cardiology examination was necessary 
in order to resolve any previous unclear findings.  The 
Veteran was to be afforded a VA cardiology examination.  The 
Board specified that "the examination must be conducted by a 
physician; i.e., not a nurse practitioner, physicians' 
assistant, nurse, doctor of osteopathy, etcetera, and the 
examination should not be performed by an individual who has 
previously examined the Veteran".  

The RO/AMC was instructed that after developing the case, it 
should review the claims folder and ensure that all of the 
development actions were conducted and completed in full. 

A review of the file reveals that the Board's mandates have 
not been carried out, and the Veteran's representative has 
requested in his March 2010 argument that the claims be 
remanded for compliance in view of Stegall.  As noted by the 
representative, the Board stated that the cardiology 
examination must be conducted by a physician and not a nurse 
practitioner, physicians' assistant, nurse, or doctor of 
osteopathy.  The examination conducted in August 2009 was 
conducted by a nurse practitioner.  As such, a remand for 
compliance is necessary.  



As to the low back disorder, the representative has stated 
that the Veteran was not examined by an orthopedist or a 
neurologist as instructed by the Board, but rather by a 
physician's assistant.  The Board notes that the Veteran has 
been service connected for peripheral neuropathy secondary to 
his diabetes mellitus.  However there was no finding that 
would distinguish any neurological findings related to the 
diagnosed degenerative disc disease as requested by the 
Board.  As to the orthopedic findings, the Board notes that 
the examination report does not discuss whether the lower 
back exhibits weakened movement, excess fatigability, or 
incoordination, and does not indicate the total duration of 
any incapacitating episodes (number of days) in the past 
twelve (12) months, as the back disorder was diagnosed as 
degenerative disc disease, and X-rays confirm this.  Thus the 
examination is inadequate as the complete criteria necessary 
to rate the disorder have not been documented, as requested 
by the Board.  

The Veteran is hereby notified that it is his responsibility 
to report for any examination scheduled, and to cooperate in 
the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an 
appropriate notice of the VCAA for his 
claim for service connection for a 
cardiovascular disorder, VA's duties 
there under, and the delegation of 
responsibility between VA and the Veteran 
in procuring the evidence relevant to his 
claim, including which portion of the 
information and evidence is to be 
provided by the Veteran and which portion 
VA will attempt to obtain on behalf of 
the Veteran as required by 38 U.S.C.A. §§ 
5103, 5103A (West 2002) and 38 C.F.R. § 
3.159 (2009).  The notice should address 
what the evidence must show for a claim 
for 


secondary service connection including by 
causation and by aggravation.  The 
Veteran should be afforded the 
appropriate period of time for response 
to all written notice and development as 
required by VA law.  

2.  Have the Veteran examined by a 
physician to determine the nature and 
etiology of any cardiovascular disorder 
found.  The claims file and a copy of 
this remand must be made available to the 
examiner for review and the examiner must 
indicate in the examination report that 
this has been accomplished.  All 
indicated tests and studies should be 
accomplished.  The examiner should offer 
an opinion as to whether it is at least 
as likely as not (a 50 percent 
probability or greater) that any 
cardiovascular disorder found is related 
to the Veteran's service-connected 
diabetes mellitus.  The examiner must 
provide a comprehensive report including 
rationales for all opinions and 
conclusions, citing the objective medical 
findings leading to the examiner's 
conclusions.  If further testing or 
examination by specialists is required to 
evaluate the claimed disabilities, such 
testing or examination is to be done 
before completion of the examination 
report.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  The examiner must 
specifically discuss the opinions 
provided by VA medical care providers 
dated March 10, 2005, and August 17, 
2005, and the diagnoses given in both of 
those reports.  The examiner must further 
annotate why one diagnosis is more 
correct than the other.  Also, it is 
requested that 


the results of the examination be typed 
or otherwise recorded in a legible manner 
for review purposes.

3.  Schedule the Veteran for an 
orthopedic examination to be conducted by 
an orthopedist to determine the current 
manifestations of the Veteran's low back 
disorder.  The claims file and a copy of 
this remand must be made available to the 
examiner for review and the examiner must 
indicate in the examination report that 
this has been accomplished.  All 
indicated tests and studies should be 
accomplished.  

Readings should be obtained concerning 
the Veteran's range of motion of the 
lower back and any limitation of function 
of the parts affected by limitation of 
motion.  The examiner should also be 
asked to include the normal ranges of 
motion of the lower back.  Additionally, 
the examiner should be requested to 
determine whether the lower back exhibits 
weakened movement, excess fatigability, 
or incoordination, and, if feasible, 
these determinations should be expressed 
in terms of the degree of additional 
range of motion lost or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.  

The examiner should also be asked to 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or on 
use.  The examiner should discuss the 
total duration of any incapacitating 
episodes (number of days) in the past 
twelve (12) months, as well as comment on 
any 


related chronic orthopedic 
manifestations.  An incapacitating 
episode is defined as a period of acute 
signs and symptoms due to intervertebral 
disc syndrome that requires bed rest 
prescribed by a physician.  Chronic 
orthopedic manifestations are defined as 
orthopedic manifestations and symptoms 
resulting from intervertebral disc 
syndrome that are present constantly, or 
nearly so.  

4.  Schedule the Veteran for a 
neurological examination to be conducted 
by a neurologist.  The claims file and a 
copy of this remand must be made 
available to the examiner for review and 
the examiner must indicate in the 
examination report that this has been 
accomplished.  All indicated tests and 
studies should be accomplished.  The 
examiner should determine the chronic 
neurological manifestations found, if 
any, that are related to the Veteran's 
degenerative disc disease.  Chronic 
neurological manifestations are defined 
as neurological manifestations and 
symptoms resulting from intervertebral 
disc syndrome that are present 
constantly, or nearly so.  

5.  Then review the claims folder and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examination.  If the requested 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the requisite report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2009); see also Stegall v. 
West, 11 Vet. App. 268 (1998).

6.  Thereafter, readjudicate the claim.  
If any benefit sought on appeal remains 
denied, the Veteran and his accredited 
representative should be provided a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.  
Thereafter, the case should be returned 
to the Board, if in order.  The Board 
intimates 
no opinion as to the ultimate outcome of 
this case.  The Veteran need take no 
action unless otherwise notified.


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


